

116 HR 6604 IH: Commerce Spectrum Coordination Act of 2020
U.S. House of Representatives
2020-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6604IN THE HOUSE OF REPRESENTATIVESApril 23, 2020Mr. Griffith introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the National Telecommunications and Information Administration Organization Act to establish a Commerce Spectrum Management Advisory Committee.1.Short titleThis Act may be cited as the Commerce Spectrum Coordination Act of 2020.2.Commerce spectrum management advisory committeePart A of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 901 et seq.) is amended by adding at the end the following:106Commerce spectrum management advisory committee(a)EstablishmentThere is established within NTIA a Commerce Spectrum Management Advisory Committee (referred to in this section as the CSMAC). (b)DutiesThe CSMAC shall advise and make recommendations to the Assistant Secretary with respect to—(1)developing and maintaining spectrum management policies that enable the United States to maintain or strengthen its global leadership role in the introduction of innovative communications technologies and services, including those that enable the United States to support the needs of homeland security, national defense, and other critical missions of the Federal Government; (2)objectives that advance spectrum-based innovation, including—(A)facilitating access to mobile broadband internet access service;(B)space-based services; and(C)other emerging technologies; (3)fostering increased spectrum sharing among all users;(4)promoting innovation and rapid advances in technology that support the more efficient use of spectrum;(5)authorizing radio systems and frequencies in a way that maximizes the benefits to the public;(6)establishing a long-range spectrum planning process and identify international opportunities to advance the economic interests of the United States through spectrum management;(7)how best to leverage radio frequency-related research, development, and testing and evaluation efforts;(8)ways to foster more efficient and innovative uses of electromagnetic spectrum resources across the Federal Government, subject to and consistent with the needs and missions of Federal agencies;(9)new issues associated with spectrum sharing, including harmful interference and associated enforcement challenges; and(10)developing balanced policies that promote both licensed and unlicensed access to spectrum. (c)Members(1)Composition of CommitteeThe CSMAC shall be composed of not less than 5 but not more than 30 members appointed by the Assistant Secretary that provide a balanced representation of—(A)non-Federal spectrum users;(B)State government and local government; (C)technology developers and manufacturers;(D)academia;(E)civil society; and(F)providers of mobile broadband internet access service with customers in both domestic and international markets. (2)Appointments(A)In generalThe Assistant Secretary shall appoint members to the CSMAC for up to a two-year term. Members may be reappointed for additional terms by the Assistant Secretary.(B)RemovalEach member appointed under subparagraph (A) shall serve on the CSMAC at the pleasure and discretion of the Assistant Secretary. (3)ChairThe Assistant Secretary shall appoint one or more members from among those appointed to the CSMAC to serve as Chair or Co-Chairs of the CSMAC. The Chair, or Co-Chairs, as the case may be, shall serve at the pleasure and discretion of the Assistant Secretary.(4)VacancyA vacancy on the CSMAC shall be filled in the manner in which the original appointment was made and the member so appointed shall serve for the remainder of the term. (5)CompensationThe members of the CSMAC shall serve without compensation. (6)LimitationNo member of the CSMAC shall be a registered lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.). (d)SubcommitteesThe Assistant Secretary may approve the creation of subcommittees, working groups, standing committees, ad hoc groups, task groups, or other subgroups as the Assistant Secretary determines necessary for the performance of the duties described under subsection (b). Any subgroup established shall report to the CSMAC and may not provide advice or work products directly to the Assistant Secretary. (e)Termination of CSMACNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the CSMAC shall terminate on December 31, 2028..